         Case 3:13-cr-00405-IM        Document 96       Filed 07/23/20     Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

  UNITED STATES OF AMERICA,                          Case No. 3:13-cr-00405-IM

                                    Plaintiff,       ORDER GRANTING MOTION TO
                            v.                       REDUCE SENTENCE PURSUANT TO
                                                     18 U.S.C. § 3582(c)(1)(A)(i)

   RYAN MICHAEL HOMSLEY,

                                  Defendant.

IMMERGUT, District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served.

The Court concludes that the defendant does not pose a danger to any other person or the

community. The parties have approved a release plan for Mr. Homsley. The Court grants the

government's request that Mr. Homsley remain in Bureau of Prisons custody until he has

completed a 14-day quarantine period.


       The Court therefore GRANTS the Joint Motion to Reduce Sentence.




Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
            Case 3:13-cr-00405-IM    Document 96      Filed 07/23/20    Page 2 of 2




       IT IS HEREBY ORDERED that Defendant shall remain in Bureau of Prisons custody

until he has completed a 14-day quarantine period, and released afterwards. An amended

judgment and commitment order shall be prepared and entered forthwith in accordance with this

decision.




       Dated this __23rd___ day of July, 2020.



                                           Hon. Karin J. Immergut
                                           United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
